Eberhardt, Presiding Judge.
The record in this appeal, exclusive of certificates of service, etc., consists of the following: (1) suit upon an open account, attached to the complaint as an exhibit; (2) defendants’ answer; (3) order of the Civil Court of Fulton County, reciting a regularly scheduled hearing and the introduction of evidence and testimony, and awarding judgment to plaintiff in the principal amount sued for; (4) defendants’ motion to set aside verdict and judgment and for new trial on the grounds that they were not notified of the date and time of trial; and (5) order of the court denying the motion, from which this appeal is taken.
The record is devoid of any evidence concerning either notification or lack of notification and presents no factual basis to rebut the presumption of regularity and legality of the trial proceedings. Hence there is no merit in the single enumeration of error that the court erred in overruling the motion because appellants were not given notice of date and time of final trial as required by Code Ann. § 81A-140 (c). Johnson v. Cleveland, 131 Ga. App. 560 and authorities cited, and Easterling v. Easterling, 231 Ga. 889 (204 SE2d 610).

Judgment affirmed.


Pannell, J., concurs. Evans, J., concurs specially.

J. L. Brooks, pro se.